COURT OF APPEALS
                      SECOND DISTRICT OF TEXAS
                           FORT WORTH

                         NO. 02-13-00382-CV


SHEILA WILSON                                    APPELLANT

                                     V.

TARRANT COUNTY                                    APPELLEES
CONSTABLES, ITS AGENTS,
ASSIGNS AND/OR SUCCESSORS
IN INTEREST, ITS AFFIANTS, U.S.
PERSONS OF INTEREST
(PERSON, FIRMS,
CORPORATIONS AND POLITICAL
ENTITIES), AND FEDERAL
NATIONAL MORTGAGE
ASSOCIATION, ITS AGENTS
AND/OR SUCCESSORS IN
INTEREST, AND ITS AFFIANTS


                                  ----------

      FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY

                                  ----------
                         MEMORANDUM OPINION 1

                                      ----------

      Sheila Wilson appeals from a September 9, 2013 order dismissing her suit.

Although her notice of appeal was due October 9, 2013, she did not mail it for

filing until October 25, 2013; therefore, her notice of appeal was untimely. See

Tex. R. App. P. 9.2(b), 26.1(a)(1), 26.3.

      On October 28, 2013, we sent appellant a letter indicating our concern that

we do not have jurisdiction over the appeal because the notice of appeal is

untimely and stating that unless she filed a response showing grounds for

continuing the appeal, the appeal could be dismissed. Although appellant filed a

response, it does not show grounds for continuing the appeal.

      Because appellant’s notice of appeal is untimely, we dismiss the appeal for

want of jurisdiction. See Tex. R. App. P. 25.1(a), 26.1(a)(1), 42.3(a), 43.2(f);

Crites v. Collins, 284 S.W.3d 839, 840 (Tex. 2009) (indicating that jurisdiction

vests with a timely-filed notice of appeal); Howlett v. Tarrant Cnty., 301 S.W.3d
840, 843 (Tex. App.—Fort Worth 2009, pet. denied) (op. on reh’g) (“A timely-filed

notice of appeal confers jurisdiction on this court, and absent a timely[-]filed




      1
       See Tex. R. App. P. 47.4.


                                            2
notice of appeal, we must dismiss the appeal.”).

                                                   PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: December 12, 2013




                                        3